Per Curiam.
We interpret subdivision 3 of section 749-aa of the Judiciary Law to permit an inspection of the entire record of the county clerk concerning the examination of prospective special jurors, not limited to those particulars which the county clerk is required by the statute to enter in the record.
The order so far as appealed from should be reversed and the motion granted in all respects.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously reversed and the motion granted in all respects.